Citation Nr: 1137948	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold injury to the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from September 1950 to August 1952.  His awards include the Korean Service Medal. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue was originally denied by the RO in an August 1998 decision.  The Board in August 2009 effectively reopened and remanded the claim.   Upon return of the claim to the Board following remand development, the Board denied the claim by an August 2010 decision.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) in disagreement with this August 2010 denial of claim.  The Court issued a July 2011 Order which vacated the Board's August 2010 decision to the extent of its denial of service connection for residuals of cold injury to the feet, and remanded the appeal for action consistent with the parties' Joint Motion for Remand (Joint Motion).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found unsatisfactory the Board's analysis or discussion to support its conclusion that the Veteran's and his wife's assertions of cold injury residuals were not credible.  The Joint Motion specifically expressed confusion with apparent conflicts between evidence within the evidentiary record, inclusive of reports from some medical examiners who considered the Veteran's complaints of pain and found cold injury residuals to be present, the Veteran's and his wife's reports of ongoing foot pain symptoms or other symptoms which they associated with the Veteran's exposure to cold in service, and examination findings inclusive of no objective findings to support the presence of cold injury residuals.  

Further, the Joint Motion found fault with the failure of the VA examiner in October 2009 to explicitly answer the following two questions which the Board addressed to the examiner in its August 2009 remand:

1.  What, at least as likely as not, is the correct diagnosis for the Veteran's foot symptoms?

2.  What, at least as likely as not, are the current residuals of the Veteran's exposure to cold during his active service in Korea?

While the Joint Motion did not explicitly require the Board to remand the case unless the Board found the Veteran's statements to be credible, the Board finds sufficient disapprobation cast by the Joint Motion upon the Board's conclusions regarding the Veteran's credibility based on the current record to warrant further development of that record in the form of additional questions posed to the October 2009 examiner.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or response received with the claims file, and undertake any reasonable indicated development.  

2.  Thereafter, return the claims file to the VA examiner who conducted the October 2009 VA examination addressing the Veteran's claimed cold injury residuals, for preparation of an addendum report to the October 2009 examination.  The claims file including a copy of this Remand must be made available to the examiner for preparation of this addendum report.  The examiner should do the following:

a.  The examiner is advised that an addendum is necessitated by a Joint Motion for Remand approved by a July 2011 Order of the  U.S. Court of Appeals for Veterans Claims.  The Joint Motion found the October 2009 examination report deficient, in effect, for not having appropriately provided an opinion addressing the probability of development of cold injury residuals in service based on continuity of symptomatology (as asserted by the Veteran and his wife) from service to the present.  As part of the Joint Motion requirements, the examiner should answer the following two questions: 

(1)  What, at least as likely as not, is the correct diagnosis for the Veteran's foot symptoms?

(2)  What, at least as likely as not, are the current residuals of the Veteran's exposure to cold during his active service in Korea?

The examiner should answer these questions with due consideration of the further instructions to the examiner provided in subparts b through g, below.  The examiner should provide a complete explanation for his answers to these questions.

b.  The examiner should also address whether the examination conducted in October 2009 was a Cold Injury Protocol examination, and whether the protocols for such an examination were appropriately carried out.  The examiner should then provide a clear explanation for his conclusion in the October 2009 examination report that the Veteran does not have cold injury residuals.  The examiner should address evidence both for and against the presence of cold injury residuals, and why the examiner found that the greater weight of the evidence was against the presence of cold injury residuals in this case.  Alternatively, the examiner is at liberty to change his opinion and conclude that cold injury residuals related to service in Korea are in fact at-least-as-likely-as-not present in this case, or to find that further examination or testing is required in this case to address whether it is at-least-as-likely-as-not that cold injury residuals related to service in Korea are present.  

c.  The examiner should address the Veteran's assertions of continuity of symptoms of cold injury from service to the present, and the credibility of the Veteran in these assertions.  The examiner should provide a complete explanation for his conclusions as to such credibility.  In so doing, the examiner should note that the Veteran is competent, for VA benefits purposes, to make cognizable assertions of past symptoms and of his recollections of past medical statements or past injuries.  Such statements need not necessarily be supported by independent evidence to be supportive of the claim.  Rather, they are to be considered based on their credibility, and if found credible, they are to be weighed together with other evidence of record.  See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  Thus, the examiner is required to consider the Veteran's assertions of such continuity of symptoms and current symptoms, the credibility of these assertions, and if found credible to consider them in the examiner's determination as to whether the Veteran has cold injury residuals as a result of cold exposure in service.  The examiner cannot simply discount the Veteran's assertions based on the absence of independent corroboration of continuity of symptoms or on the absence of independent corroboration of other pertinent assertions.  

d.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

e.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

g.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folders, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  If in his addendum report the October 2009 VA examiner concludes that a further examination is needed, or if the addendum report does not satisfactorily address the points posed in Remand instruction 2, above, then a further VA examination for compensation purposes addressing the Veteran's claimed cold injury residuals should be carried out.  For such further examination, the questions posed in Remand instruction 2 that were not satisfactorily answered by the requested addendum to the October 2009 examination report should be addressed.  

4.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



